*767JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(3). Upon consideration of the foregoing, it is
ORDERED AND ADJUDGED that the district court’s order, filed February 16, 2016, be affirmed, but the order is hereby modified to reflect that the dismissal is without prejudice to refiling. The district court did not abuse its discretion in dismissing the complaint for failure to comply with Fed. R. Civ. P. 8(a), which requires a “short and plain statement of the claim showing that the pleader is entitled to relief.” See Ciralsky v. CIA, 355 F.3d 661, 668 (D.C. Cir. 2004). The complaint failed to satisfy this minimum standard. See 5 U.S.C. § 1213(a) (stating providing that U.S. Office of Special Counsel provisions relating to violations of law, mismanagement, etc., apply to “disclosures of information by an employee, former employee, or applicant for employment”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.